Opinion by
Kephart, J.,
The measure of damages for the refusal to accept goods not specific as contracted for, is the difference between the contract price and the market value on the day appointed for delivery: 35 Cyc. 592. Where the vendee refuses without sufficient cause to accept goods not specific, the title remains in the seller and the measure of damages for the refusal is not the purchase-price of the goods, but the difference between the price agreed upon and the market value on the day appointed for delivery : Jones v. Jennings, 168 Pa. 493. Assuming this contract to be as definite as the appellee contends, there *500is nothing in the present case to take it out of the operation of this general rule. Plaintiff sued to recover the contract price of terrapin sold to the defendant which he refused to accept. The shipment was immediately returned to the plaintiff. He cannot accept the goods and sue for the entire price. There is no denial of the statement of the defendant that he “sent the terrapin hack to him” (the plaintiff). But the offer here was to sell “some more terrapin.” This was for an indefinite quantity. The plaintiff was not bound to deliver any certain amount of terrapin. In order to bind the defendant for any definite quantity, his assent to that particular quantity must be obtained. The contract is necessarily ex-ecutory until the assent to that particular quantity be expressed. Plaintiff was to buy as many terrapin as he could get; no amounts were stated. It does not appear in the testimony that the defendant had ever assented to any particular quantity being shipped, but that he refused to consent to the quantity shipped is evidenced by the fact that he rejected the shipment and returned it to the plaintiff. It does not appear that the plaintiff suffered any special damages for which the defendant would have been liable. In permitting a recovery for the contract price the trial court was in error.
The judgment is reversed.